Citation Nr: 0022348	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-23 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for a chronic bilateral 
knee disorder.

2. Entitlement to service connection for a chronic left hip 
disorder.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an initial evaluation in excess of 20 
percent for chronic low back strain.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement on October 31, 1996.

This appeal arose from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC, in 
pertinent part, denied entitlement to service connection for 
bilateral knee and left hip problems, bilateral defective 
hearing and tinnitus, and granted entitlement to service 
connection for chronic low back strain with assignment of a 
10 percent evaluation.

The veteran presented testimony before a hearing officer at 
the M&ROC in October 1997, a transcript of which is of 
record.  During the hearing the veteran withdrew the issue of 
entitlement to service connection for hearing loss.

In May 1998 the M&ROC granted entitlement to an increased 
evaluation of 20 percent for chronic low back strain from the 
day following separation from service.  Since this is not the 
maximum assignable, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The case was remanded by the Board of Veterans' Appeals (the 
Board) in February 1999.  The M&ROC continued the prior 
actions, a supplemental statement of the case was issued, and 
the case is now returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic bilateral knee disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for a 
chronic left hip disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

4.  Chronic low back pain is productive of pain on use of the 
back, weakness and excess fatigability on the job and in 
daily activities comparable to no more than severe 
disablement.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic bilateral knee disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
chronic left hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107.




3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107.

4.  The criteria for an initial increased evaluation of 40 
percent for chronic low back strain are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  A claimant may submit some supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).



In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  

Further discussion of these exceptions are found with regard 
to "inherently incredibility" in Samuels v. West, 11 Vet. 
App. 433 (1998); or when "outside the scope of competence", 
in Jones v. West, 12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by active military service  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  


But a lay witness is not capable of offering evidence 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Chronic bilateral knee disorder
Factual background

Service medical records show no reference to either knee 
prior to June 1981.  At that time, the veteran was in an auto 
accident.  He reported that he had tenderness in the left 
elbow and left knee.  Range of motion of those joints was 
good.  X-rays of the left knee were negative, and 
neurological examination was negative.  The impression was of 
soft tissue injury.  Robaxin was prescribed and he was told 
to use an Ace wrap on the left knee and left elbow.  


In February 1985 the veteran was seen with complaints that 
his knees would occasionally swell with activity.  Range of 
motion in both knees was full and there were no abnormal 
findings.  The impression was overuse syndrome.  He was told 
to use an Ace wrap on activities and to use pain medication 
as required.  If problems persisted he was to return.

On his retirement examination dated in January 1996, there 
was no complaint or findings of abnormalities of either knee.

On VA examination in March 1997 the veteran reported that he 
recalled having struck his knees on occasion in service when 
moving crates.  He did not recall any specific trauma.  He 
reported that in service he had been for soreness and 
stiffness in the knees but no diagnosis had been rendered.  
The veteran reported that his knees bothered him more than 
60% of the time with stiffness, soreness and occasional 
swelling.  He had had occasional tricking of the right knee 
and the knees would get worse when he had been on his feet 
for long periods of time or had been walking a lot.  His 
symptoms would get better with rest.  He had not been told 
that he had arthritis.  Pertinent diagnosis was mild patellar 
tendonitis, bilaterally.

VA outpatient reports show that the veteran has occasionally 
complained of joint pain.

The veteran presented oral testimony before a Hearing Officer 
at the RO in October 1997, a transcript of which has been 
associated with the claims file.  Attention was directed to 
the fact that the veteran had been found to have tenderness 
and crepitus with patellar tendinitis bilaterally.

On VA examination in June 1999 the veteran recalled multiple 
episodes of lifting injuries where he might bang his knees, 
etc.  He reported that he had swelling in both knees, left 
being worse than the right, with stiffness and causing 
walking problems but he recalled no specific knee injuries.  




X-rays of both knees were entirely normal.  The examiner 
noted essentially normal knees examination; and although 
acknowledging the history of knee problems, the examiner 
diagnosed "no objective findings to substantiate this".


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a 
bilateral knee disorder must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

There is no evidence of record establishing that the veteran 
currently is suffering from a current chronic acquired 
disorder of either knee.  The most recent VA examination 
clearly shows the examiner concluded that there was no 
disorder of either knee found on examination.  Because the 
veteran has failed to establish proof of a current diagnosis 
or disability of a disorder of either knee, the Board finds 
that his claim of entitlement to service connection for a 
chronic bilateral knee disorder must be denied as not well 
grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that the veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).




The veteran's own opinion and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical diagnosis to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic bilateral knee disorder linked to his 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a chronic bilateral 
knee disorder, the doctrine of reasonable doubt has no 
application to his case.


Chronic left hip disorder
Factual background

In service medical records there is no reference to a left 
hip abnormality other than in November 1993.  At that time 
the veteran said he had a history of left hip pain which had 
become worse on standing during parades.  He experienced pain 
in the left hip the first thing in the morning, and when 
sitting.  There was full range of motion.  The veteran said 
that the pain had occurred over the past 4-6 weeks and was of 
a deep bone nature.  X-rays of the left hip were normal.  The 
examiner felt that he probably have overuse/sprain of the 
left hip.  Conservative treatment was recommended.

No further reference to left hip problems were shown in 
service including at the time of the retirement examination 
in January 1996.

On VA examination in March 1997 the veteran reported that he 
had had insidious onset of pain and stiffness in his left hip 
over the years since service without any specific injury that 
he could recall.  He had been seen for the problems over the 
years and given anti-inflammatory medications.  The left hip 
bothered him constantly, and the symptoms would become 
somewhat better with rest and worse on walking or standing.  
X-ray showed a smooth ovoid exostosis arising from the 
lateral aspect of the acetabulum of questionable 
significance.  There was no sign of degenerative or other 
change or abnormality.  The examiner concluded that "no 
diagnosis of the left hip can be supported at this time".

VA outpatient records show periodic complaints of joint pain.

On VA special orthopedic examination in June 1999 the veteran 
recalled multiple episodes when he might bang one joint or 
another, and reported having had hip difficulties in service.  
He recalled that at the time of the auto accident in 1981, 
his left hip was one of the things that bothered him.  He 
complained of pain in the posterior aspect of the left hip 
which would sometimes become stiff.  It was noted that a 
prior X-ray had shown an ossific nucleus of questionable 
significance.  

X-rays done in June 1999 again showed a posterior osteophyte 
or loose body but no sign of arthritis.  The examiner felt 
that this was apparently unchanged from prior reports.  The 
examiner concluded that although the veteran had a history of 
left hip pain, there were no objective findings to 
substantiate this.

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a left hip 
disorder must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

There is no evidence of record establishing that the veteran 
currently is suffering from a current chronic acquired 
disorder of the left hip.  The most recent VA examination 
clearly shows the examiner concluded that there was no 
disorder of the left hip found on examination, and 
radiographic studies were determined to be of questionable 
significance.  Because the veteran has failed to establish 
proof of a current diagnosis or disability of a disorder of 
the left hip, the Board finds that his claim of entitlement 
to service connection for a chronic left hip disorder must be 
denied as not well grounded.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (holding that the veteran was not entitled to 
service connection where there was a total lack of evidence 
of any hypertension existing since service).

The veteran's own opinion and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical diagnosis to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic left hip disorder linked to his 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a chronic left hip 
disorder, the doctrine of reasonable doubt has no application 
to his case.

Tinnitus
Factual background

The veteran spent 20 years in the Air Force including service 
during Operation Dessert Shield/Storm.

Service medical records show several instances of high 
frequency loss of hearing above the conversational voice 
range on audiometric testing.  There are no recorded 
complaints of tinnitus.

On the veteran's application for compensation prepared at the 
time of separation from service, he claimed that he had 
developed bilateral tinnitus in 1989.

On the initial VA examination in February 1997 the veteran 
stated that he had been on the flight line in service, and 
that on several occasions he had experienced tinnitus since 
1989.  

Audiometric examination shows the examiner noted that he 
experienced a ringing and sometime ocean wave sounds in both 
ears.  The tinnitus occurred occasionally and lasted 30-60 
seconds.  

At the time of the 1997 VA examination the examiner noted 
that the veteran said he had had tinnitus since 1989, but the 
examiner's opinions did not further specifically provide a 
collaborative nexus between inservice experiences and 
tinnitus on examination.  

The veteran failed to report for two VA audio examinations of 
which he was notified at his official last address of record.  
The examinations were scheduled in accordance with the 
Board's February 1999 directive that he be accorded such 
examination.

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for tinnitus 
must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The service medical records contain no evidence or findings 
of tinnitus.  The veteran complained of tinnitus when 
examined by VA in 1997.  The Board endeavored to assist him 
in the development of his claim by remanding the case to the 
RO for further development to include a VA audiology 
examination.  Such examination would have been instrumental 
in affording an opportunity to obtain a competent medical 
opinion as to whether the veteran has tinnitus linked to his 
period of active service.

The evidentiary record shows that virtually three of the 
requirements for a well grounded claim are missing.  More 
specifically, tinnitus is not shown in service, post service 
tinnitus is reported but otherwise not diagnosed, and there 
is no present competent medical opinion of record relating 
tinnitus, formally diagnosed or not to service.  To compound 
matters, the veteran failed on two occasions to report for a 
VA audiology examination scheduled for the sole purpose of 
assisting him in his claim.  The Court has held that VA's 
duty to assist the veteran in the development of his claims 
is not a one way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran's own opinion and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical diagnosis to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has tinnitus linked to his service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for tinnitus, the doctrine 
of reasonable doubt has no application to his case.


Initial increased evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  
The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

A 40 percent rating is assignable for lumbosacral strain when 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of 10 percent when slight, 20 percent when moderate, or 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Another alternative rating may be pursuant to Diagnostic Code 
5293, intervertebral disc syndrome, wherein zero percent is 
warranted when postoperative cured; a 10 percent rating is 
assignable when mild; a 20 percent rating is assignable when 
moderate with recurring attacks; a 40 percent rating is 
assignable when severe with recurring attacks and 
intermittent relief; and a 60 percent rating is assignable 
when pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A 50 percent evaluation may 
be assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5289 (1999).

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (1999).

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  In other cases, a 
10 percent evaluation may be assigned for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a; Diagnostic 
Code 5285 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background  

The veteran's service records show repeated complaints of low 
back pain and discomfort and some questions of trauma with 
low back impact.

On VA examination in March 1997 the veteran complained of low 
back pain on bending on a daily basis to varying degrees.  He 
said his back discomfort would become better with rest but 
became worse on bending, twisting or if he had been on his 
feet for a time.  He experienced no numbness or tingling in 
his lower extremities.  

X-rays showed mild thoracolumbar curvature convex to the left 
centered at the T-12/L-1 level.  There was also some disc 
space narrowing and spurring at the thoracolumbar junction.  
Within the lumbar spine itself, the vertebral bodies and disc 
space heights were normal at each level.  There was a 
Schmorl's node at L-1 in the superior endplate.  Impression 
was of scoliosis and degenerative changes at T-12/L-1. 

On examination there was no back spasm or tenderness.  The 
veteran was able to flex to 95 degrees, bend to 15 degrees in 
either direction and twist to 45 degrees in either direction.  
His deep tendon reflexes were symmetrical in his lower 
extremities and he had good gross strength.  The examiner 
diagnosed degenerative joint disease of the back.

Ongoing VA outpatient records show recurrent complaints of 
low back pain which interfered with the veteran's sleeping.  
He took pain medication on an ongoing basis.

On VA special orthopedic evaluation in June 1999, at which 
time the examiner had all of the pertinent file, the veteran 
reported a significant history of low back pain.  He reported 
that he worked at the post office and certain movements at 
work caused problems with other joints.

On examination the lumbosacral spine showed flexion to 90 
degrees with extension to 20 degrees.  There was full 
rotation and lateral bending.  This did not appear to cause 
much discomfort.  He could stand on either leg at a time 
without support.  There was no paraspinal muscular spasm or 
atrophy appreciated, or any wasting.  The neurological 
examination relating to his back was entirely negative.  

The examiner recorded that the examination was relatively 
benign.  He recorded that the veteran had fairly good range 
of motion, and no evidence for a neurologic impingement since 
his neurologic examination was essentially normal as well.  
The examiner noted that the veteran did seem to have pain 
with use of his low back.  The low back problem did tend to 
cause the veteran weakness and excess fatigability when doing 
his job at the postal service in that he was on concrete 
floors for prolonged periods, and he had problems with such 
daily activities as shopping, etc. when he was unable to 
rest.  However, he was apparently able to perform his job.  
The pertinent diagnosis was chronic lumbosacral strain.


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 20 percent 
for his chronic low back strain is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the February 
1999 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In this regard the Board notes that the 
veteran was afforded the opportunity to submit additional 
evidence, additional evidence was obtained, and he was 
afforded the benefit of a contemporaneous comprehensive 
examination.  The Board is unaware of any additional 
pertinent evidence which has not already been requested 
and/or obtained.  The Board is of the opinion that there is 
no further duty to assist the veteran in the development of 
his appeal.

As the Board noted earlier, this case involves an appeal as 
to the initial rating.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  As will 
become apparent below, the Board has granted an increased 
evaluation for the low back disability without assignment of 
staged ratings.  

The RO has rated the veteran's low back disability as 20 
percent disabling under diagnostic code 5295 of the VA 
Schedule for Rating Disabilities.  The 20 percent evaluation 
contemplates lumbosacral strain with muscle spasm on extreme 
forward bending, with loss of lateral spine motion.  The next 
higher, and maximum schedular evaluation of 40 percent under 
this diagnostic code contemplates severe lumbosacral strain.

There is no evidence of overall severe disability, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion as to 
warrant an evaluation in excess of 20 percent thereunder.  
Radiographic studies have shown degenerative changes at the 
thoracolumbar junction, but not within the lumbar spine 
itself.  While degenerative joint disease has been diagnosed, 
it has not been specifically localized to the lumbar portion 
of the spine.  

The recent official examination of the veteran shows the 
examiner was of the opinion that such examination was 
relatively benign and essentially normal.  The above clinical 
assessment does not equate with severe lumbosacral strain 
upon which to predicate assignment of a 40 percent evaluation 
under diagnostic code 5295.

Accordingly, the Board concurs with the RO that the symptoms 
at present are entirely consistent with, and more nearly 
approximate, that required for a 20 percent rating under 
Diagnostic Code 5295.  38 C.F.R. § 4.7.

And while the provisions of other codes such as 5292 or 5293 
might be alternatively applicable, the clinical findings do 
not reflect symptomatology in excess of what might be most 
equitably described as comparable to no more than a 20 
percent rating, regardless of the specific code.  In this 
regard the Board notes that the next higher evaluations of 40 
percent under diagnostic codes 5292 and 5293 contemplate 
severe disablement.  

As the Board noted earlier, the veteran was opined to have 
fairly good range of motion of the lumbar spine when most 
recently examined in June 1999.  The above clinical finding 
does not provide a basis for assignment of a 40 percent 
evaluation under diagnostic code 5292 which requires severe 
limitation of motion.  The 40 percent evaluation under 
diagnostic code 5293 correspondingly requires severe 
intervertebral disc syndrome.  As reported earlier, the most 
recent neurological examination of the veteran was normal.  
Intervertebral disc syndrome has not otherwise been either 
found or diagnosed on examination as part and parcel of the 
service-connected low back disability, thereby precluding 
assignment of a 40 percent evaluation under diagnostic code 
5293.

The Court has held that the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The diagnostic codes pertinent to the veteran's case include 
limitation of motion as part of the overall criteria.  
Therefore, consideration of an increased evaluation based on 
functional loss due to pain on use or due to flare-ups with 
limitation of motion of the lumbar spine is proper.

In the instant case, while the most recent examination of the 
veteran was considered by the examiner to be normal, the 
examiner did appear to acknowledge that the low back 
disability did cause pain on use, weakness, and excess 
fatigability at work and with daily activities.  The Board 
notes that a lay person such as the veteran can provide 
evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Medical evidence of record does demonstrate pain on use of 
the low back.  The examiner also found and acknowledged that 
the low back disability caused weakness and excess 
fatigability on the job, although the veteran was able to 
perform his job.  The examiner did not, as in the case with 
the knees and hips discussed earlier, state that there was no 
objective evidence to substantiate the veteran's complaints 
of pain.  He in effect conceded that the examination's 
clinical objective findings, while overall benign, did 
substantiate or support the veteran's pain which was 
acknowledged to be observed on examination.

In view of the demonstration of pain on use of the back 
together with weakness and fatigability on the job and in 
daily activities, the Board finds that the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 do provide an adequate basis 
upon which to predicate a grant of entitlement to a 40 
percent evaluation for the service-connected chronic low back 
pain, effective from the date of the grant of entitlement to 
service connection, with no need for staged ratings.  
Fenderson, supra.  The veteran is thus at the maximum 
schedular evaluation under diagnostic code 5295, the code 
utilized by the RO to rate his disability.  

The 40 percent evaluation is also the maximum evaluation 
assignable for severe limitation of motion of the lumbar 
spine under diagnostic code 5292.  The maximum schedular 
evaluation of 60 percent under diagnostic code 5293 is not 
warranted as intervertebral disc syndrome has not been 
diagnosed and associated with the service-connected low back 
disability.

Unfavorable ankylosis of the lumbar spine which would warrant 
a 50 percent evaluation under diagnostic code 5289 has not 
been shown by the evidence of record.  Favorable complete 
bony fixation of the spine (ankylosis) which would warrant a 
60 percent evaluation under diagnostic code 5286 has not been 
shown on examination and associated with the service-
connected low back disability.  Vertebral fracture of the 
lumbar spine which would warrant a 60 percent evaluation 
under diagnostic code 5285 has not been shown on examination 
and associated with the service-connected low back 
disability.  There has been no demonstration of demonstrable 
deformity of a vertebral body upon which to predicate 
assignment of an additional 10 percent evaluation under 
diagnostic code 5285.

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 40 percent for the 
veteran's service-connected chronic low back pain with 
application of all pertinent governing criteria.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not provide the veteran with the criteria for assignment 
of an extraschedular evaluation, nor did it actually discuss 
them in light of his claim.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where the circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran has not argued that he has lost time from work.  
Despite some difficulties performing his job, he was found to 
be able to perform his job with the postal service with no 
marked interference by his service-connected low back 
disability.  Furthermore, the low back disability has not 
required frequent hospitalizations.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
service-connected low back disability for which an increased 
evaluation of 40 percent was granted.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic bilateral 
knee disorder, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic left hip 
disorder, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for tinnitus, the appeal is 
denied.

Entitlement to an initial evaluation of 40 percent for 
chronic low back strain is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 
- 28 -


- 1 -


